Title: From George Washington to George Clinton, 12 November 1782
From: Washington, George
To: Clinton, George


                  
                     Dear Sir
                     Head Quarters 12th Novemr 1782
                  
                  I wish to take a ride as far as Kingston, and if your Excellency should be disengaged, and can accompany me, I will do myself the pleasure to call upon you on Thursday—and go up on Friday—I would wish to return on this side the River by the Wall Kiln.  I shall be glad of an answer by return of the Bearer.  I have the honor to be with great Esteem Dear Sir Yr most obt Servt
                  
                     Go: Washington
                     
                  
               